Citation Nr: 0003687	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  93-27 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania




THE ISSUE

Whether the appellant has presented new and material evidence 
to reopen a claim for service connection for the cause of the 
veteran's death.  




REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The appellant and her representative 



ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to 
February 1946.  

The matter originally came before the Board of Veterans' 
Appeals on appeal from a May 1993 rating decision of the RO.  

The Board had previously denied the claim of service 
connection for the cause of the veteran's death in an April 
1987 decision.  

The Board also notes that the appellant's representative has 
asserted that the appellant is entitled to Dependency and 
Indemnity Compensation benefit under the provisions of 38 
U.S.C.A. § 1318.  This matter has not been developed for 
appellate for review and is referred back to the RO for 
appropriate action.  




FINDING OF FACT

The evidence received since the last final decision by the 
Board in August 1986 is new and is so significant that it 
must be considered to fairly decide the merits of that claim 
of service connection for the cause of the veteran's death.  



CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of service connection for the cause of the veteran's 
death.  38 U.S.C.A. §§ 5108, 7105, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.156 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran served on active duty from November 1942 to 
February 1946.  

The appellant contends, in effect, that she has submitted new 
and material evidence sufficient to warrant reopening of her 
claim for service connection for the cause of the veteran's 
death.  

The record in this case reflects that the appellant's claim 
of service connection for the cause of the veteran's death 
was originally denied by a March 1985 decision by the RO.  
The appellant disagreed with the decision and requested an RO 
personal hearing, which was conducted in October 1985.  The 
veteran timely perfected an appeal, and the Board remanded 
the case for development, including to obtain indicated 
private medical records in August 1985.  

Following appropriate development, the RO in an October 1986 
rating decision confirmed its denial of service connection 
for the cause of the veteran's death.  Upon return of the 
case to the Board, the Board in April 1987 denied the claim 
in April 1987.  

In January 1993 the appellant sought to reopen her claim of 
service connection for the cause of the veteran's death.  By 
a May 1993 rating decision, the RO confirmed its prior denial 
of the claim.  The appellant properly perfected an appeal in 
July 1993.  A personal hearing on the claim was held at the 
RO in August 1993.  

In November 1995, the Board reviewed and remanded the case, 
on the issue of whether new and material evidence had been 
submitted to reopen the claim, for development including to 
redact from the claims file evidence related to another 
veteran, to afford the appellant and her representative an 
opportunity to respond, and for an additional RO review of 
the case.  Following RO issuance of an October 1996 
Supplemental Statement of the Case including as to the issue 
of entitlement to service connection for the cause of the 
veteran's death, the case was returned to the Board.  

In March 1998, the Board again remanded the case, for 
clarification of medical evidence, and for appropriate RO 
review of the claim and issuance of a Supplemental Statement 
of the Case explicitly detailing its use of appropriate legal 
standards for a determination of whether new and material 
evidence had been presented to reopen the claim.  Following 
that development and issuance of a Supplemental Statement of 
the Case in December 1998, the case was returned to the 
Board.  

In order to reopen a claim, the veteran must submit new and 
material evidence.  38 U.S.C.A. § 5108.  (West 1991).  New 
and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1998).  
If the Board determines that the appellant has produced new 
and material evidence, the case is reopened and the Board 
must evaluate the merits of the appellant's claim in light of 
all the evidence, both new and old.  Manio v. Derwinski, 1 
Vet.App. 140 (1991).  

The VA is required to review all the evidence submitted by a 
claimant since the last final denial of a claim in order to 
determine whether a claim must be reopened and readjudicated 
on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996); 
see also Glynn v. Brown, 6 Vet. App. 523 (1994).  In Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) held 
invalid the test applied in that case by the Board and the 
United States Court of Veterans Appeals (Court) for 
determining whether new and material evidence had been 
submitted to warrant reopening of a claim for service 
connection.  

Specifically, the Federal Circuit held that "new and 
material evidence" as provided in 38 C.F.R. § 3.156(a), as a 
requirement to reopen a finally disallowed claim, had been 
impermissibly defined in Colvin v. Derwinski, 1 Vet. App. 
171, 174 (1991) as requiring a reasonably possibility that 
the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome."  
Thus, the Board must use 38 C.F.R. § 3.156(a) itself to 
determine whether new and material evidence has been 
submitted sufficient to reopen the veteran's claim.  

Furthermore, the Court has stated that, in determining 
whether the evidence is new and material, the credibility of 
the newly presented evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

At the time of the prior denial of the claim by the Board in 
April 1987, the medical evidence in the claims file, included 
in particular the death certificate, reflecting that the 
veteran had died of carcinoma of the stomach with metastasis 
to the peritoneum and perigastric nodes.  A contributory 
cause of death was status post coronary artery bypass grafts 
and status post multiple cerebrovascular accidents.  Noted 
complicating conditions included those of recurrent ascites 
and pleural effusions.  

The record also reflected that at the time of the veteran's 
death, service connection had been granted for the residuals 
of a left brachial plexus injury, rated 40 percent disabling; 
an anxiety neurosis, rated 30 percent disabling; the 
residuals of a fracture of the 7th cervical vertebral body on 
the left with degenerative joint disease of the cervical 
spine, rated 10 percent disabling; the residuals of an injury 
to muscle group XXII with scar of the left neck, rated 10 
percent disabling; and the post-operative ligation of the 
internal jugular vein, rated noncompensably disabling.  

While the claims file then contained contentions by the 
appellant to the effect that the fatal carcinoma of the 
stomach was causally linked to his service-connected 
disabilities, including in particular his anxiety neurosis, 
the record contained no medical evidence causally linking the 
veteran's period of service or his service-connected 
disabilities to a condition medically found to have caused or 
contributed to the veteran's death.  

The claims file also contained no medical evidence to the 
effect that a service-connected condition was of such 
severity and/or so affected a vital organ as to have 
materially contributed to the onset of death, or otherwise to 
have accelerated the onset of death.  

The evidence received since the denial by the Board in April 
1987 included statements by the veteran's son, a physician 
and surgeon, received in January 1993, April 1996, and August 
1998.  In the second letter in April 1996, the veteran's son 
opined that the medications that the veteran had taken for 
his inservice injuries, and related tobacco smoking and 
alcohol drinking, together caused the gastric carcinoma.  

In the third letter submitted in August 1998, the veteran's 
son stated that he based his medical opinion, as to a causal 
link between the veteran's injuries in service and the cause 
of his death, on his own direct observation of the veteran 
over many years, a review of the medical records from the 
veteran's original injury and subsequent treatment later in 
the veteran's life, and frequent physical examinations of the 
veteran.  The veteran's son added that medications and 
carcinogenic substances, which had been used to treat the 
veteran's service-connected injuries, were directly related 
to the fatal carcinoma.  

Thus, these letters provide new medical opinion suggesting a 
causal link between the veteran's service-connected injuries 
and the stomach carcinoma which had caused his death.  

The Board considers these letters by the veteran's son, a 
physician and surgeon, to be both new and so significant that 
they must be considered, together with all the evidence of 
record, in order to fairly decide the merits of the claim of 
service connection for the cause of the veteran's death. 
38 C.F.R. § 3.156(a).  

Accordingly, in light of the new and material evidence, the 
Board finds that the appellant's claim of service connection 
for the cause of the veteran's death is reopened.  


ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for the cause of the veteran's 
death, the appeal to this extent is allowed subject to 
further action as discussed hereinbelow.  



REMAND

Where the Board determines that the claimant has produced new 
and material evidence, the claim is reopened and a 
determination must be made as to whether, based upon all of 
the evidence of record in support of the claim, presuming its 
credibility, the claim as reopened (and distinguished from 
the original claim) is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  See Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc).  

In this case, the RO, consistent with the principles set 
forth in Bernard v. Brown, 4 Vet. App. 384 (1993), must be 
provided an opportunity to further develop the record and 
conduct a de novo review of the reopened claim, based on the 
evidence in its entirety.  

In particular, the Board also wishes to afford the appellant, 
in consultation with her representative, a further 
opportunity to submit additional evidence to support her 
claim of service connection for the cause of the veteran's 
death.  

The Board notes that the medical opinion letters, as 
discussed hereinabove, submitted by the veteran's son, a 
physician and surgeon, to the effect that the service-
connected injuries and treatment therefor had contributed to 
the cause of the veteran's death.  Accordingly, the RO should 
afford the veteran's son an additional opportunity to explain 
the bases of his medical opinions and provide any other 
supporting information.  

Under the circumstances of this case, the Board has 
determined that additional assistance is required.  The case 
is therefore REMANDED to the RO for the 
following development:

1.  The RO should take appropriate steps 
to contact the appellant and her 
representative in order to afford them an 
opportunity to submit additional argument 
or other evidence in support of her 
reopened claim of service connection for 
the cause of the veteran's death.  

2.  The RO also should take appropriate 
steps to contact the veteran's son in 
order to afford him an additional 
opportunity to provide other evidence and 
the medical bases to support his opinions 
regarding causal relationships between 
medical conditions incurred in service 
and the cause of the veteran's death.  

3.  Based on the development requested 
hereinabove, the RO should then undertake 
to review the record in order to 
determine whether the appellant has 
presented a well-grounded claim.  If so, 
then the RO should undertake all 
indicated development in order to 
facilitate a de novo review of the entire 
record and adjudicate of the claim on the 
merits.  If any determination remains 
adverse to the appellant, then she and 
her representative should be provided 
with a supplemental statement of the case 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  The appellant 
and her representative should be afforded 
the applicable time to respond thereto.  

The case should be returned to the Board for further 
appellate review, if in order.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 

